2009 In Review and 2010 Forecast Annual Shareholder’s Meeting April 29, 2010 This Shareholder Update may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Investors are cautioned not to place undue reliance on forward-looking statements, which are inherently uncertain. Actual results may differ materially from that projected or suggested due to certain risks and uncertainties including, but not limited to, liquidity, the ability of the Company to bond major government contracts, availability of working capital, availability of credit to the Company and its customers, the depth and duration of the recession, the ability to produce buses to meet demand, the potential fluctuations in the Company's operating results, price volatility of raw materials used in production, the availability and cost of real estate for residential housing, the supply of existing homes within the company's markets, government regulations, dependence on significant customers within certain product types, consolidation of distribution channels, consumer confidence, uncertainties of matters in litigation, and other risks identified in the Company's SEC filings. REVIEW 2009 was a bear of a year. It was the first year Coachmen Industries was no longer an RV company, and it was also our first year with housing as our core business: out of the frying pan, into the fire. The pressures on management have been intense and unrelenting. We steered the company away from considerations of bankruptcy twice. First, last December when Bank of America unexpectedly declined not only to continue our banking agreement but even to provide bridge financing, they left us without any bank line in the depths of winter, our slowest business months, in the midst of the worst banking crisis since who knows when. We had been assured that we would have $15 million of bridge financing available if Bank of America chose not to continue as our banker. Instead, they unilaterally terminated the bank line, provide no bridge financing and required 100% cash collateral for $7 million of outstanding letters of credit. In essence, this meant that we suddenly had $22 million less in available working capital in January than we expected in December. This was a devastating blow. Everybody in the Company – the CEO, all executives, down to the administrative assistants – took salary cuts to help get us through. Payrolls were reduced. The plants operated only several weeks per month. Employees did double and even triple duty, wearing several different hats. We exited the RV service business and sold excess company assets. We cancelled subscriptions and stopped contributions. We postponed retail expansion plans and cut back on R&D. We did anything and everything to get us through until the widely predicted mid-year rebound in the economy. Then came the triple whammy. The lack of a “normal” bank line figured greatly in the auditor’s opinion and led directly to a “going concern” notation on our 2008 financial statements issued in March of 2009. In turn, that led to draconian bonding requirements for everything from worker compensation insurance to major project construction. Rather than accepting our balance sheet as security as they had done in the past, the bonding companies now demanded 100% cash collateral for the full face amount of the bond. These requirements were so onerous that we actually could not accept contracts that we desperately needed because there would have been nothing for working capital to purchase the materials necessary to perform the contracts. This handcuffed management and by driving our cash reserves even more, caused an extreme cash crunch. At one point, we had so much money tied up in letter of credit and bonding collateral and accounts receivable that we had only $80,000 in the bank to meet payroll. We reached out on multiple occasions to several of our major shareholders as well as to financial advisors to try to determine the most cost effective and attractive way to raise capital. Preferred stock seemed to be a good solution that would have avoided dilution for those shareholders who chose to participate. However, we were extremely disappointed in May when by a narrow margin the shareholders turned down our recommendation to authorize the issuance of preferred stock. Perhaps our communication that we intended to offer it to our existing shareholders first was insufficient. Regardless, the authorization did not pass, and we still had no bank line, none, zip, nada - and we still had an extreme cash crunch. We gutted it through with a combination of more belt tightening, tightly managing our cash, an emergency loan from one of our Directors, and settlement of the Kemlite RV sidewall litigation. Prognosticators had predicted the housing markets would begin to turn in the second half of 2009. As we all know now, that did not happen. Instead, conditions were brutal.
